FILED
                             NOT FOR PUBLICATION                             AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DARRELL J. MOORE, Sr.,                           No. 11-56543

               Plaintiff - Appellant,            D.C. No. 2:07-cv-07632-GW-CW

  v.
                                                 MEMORANDUM *
HOUSING AUTHORITY OF THE CITY
OF LOS ANGELES; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Darrell J. Moore, Sr., appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging that defendants conspired and

retaliated against him for his advocacy on behalf of low-income tenants. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Knievel v. ESPN, 393

F.3d 1068, 1072 (9th Cir. 2005). We affirm.

      The district court properly dismissed Moore’s claims against Judge White

because Judge White is immune from suit for damages. See Mireles v. Waco, 502

U.S. 9, 9, 11-12 (1991) (per curiam) (judges are absolutely immune from suits for

damages based on their judicial conduct except when performing nonjudicial

functions or acting in the complete absence of jurisdiction).

      The district court did not abuse its discretion in dismissing without leave to

amend because the deficiencies in Moore’s complaint could not be cured by

amendment. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc)

(setting forth standard of review and explaining that leave to amend should be

given unless the deficiencies in the complaint cannot be cured by amendment).

      The district court did not abuse its discretion in denying Moore’s motion to

vacate the judgment because Moore’s filing of his notice of appeal divested the

district court of jurisdiction. See Gould v. Mutual Life Ins. Co., 790 F.2d 769, 771-

72 (9th Cir. 1986) (setting forth standard of review and explaining that the filing of

a notice of appeal divests the district court of jurisdiction to consider a motion to

vacate the judgment).




                                           2                                     11-56543
      Moore’s contention that the district court treated him unfairly is not

supported by the record.

      We do not consider matters raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          3                                    11-56543